 



EXHIBIT 10.15
EXECUTIVE OFFICER CHANGE OF CONTROL AGREEMENT AS AMENDED
          THIS EXECUTIVE OFFICER CHANGE OF CONTROL AGREEMENT AS AMENDED (the
“Agreement”) is entered into between ROBBINS & MYERS, INC., an Ohio corporation
(the “Company”), and                     , an individual (“Executive”), as of
the                      day of                    ,                    , under
the following circumstances:
          The Board of Directors of the Company (the “Board”) considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Board recognizes that, as is the case with many publicly
held corporations, the mere possibility of a change of control may raise
distracting and disrupting uncertainties and questions among management
personnel, may interfere with their whole-hearted attention and devotion to the
performance of their duties, and may even lead to their departure, all to the
detriment of the best interests of the Company and its shareholders.
Accordingly, the Board, upon the recommendation of its Compensation Committee,
has determined that the best interests of the Company and its shareholders would
be served by assuring to certain executives of the Company, including Executive,
the protection provided by an agreement which defines the respective rights and
obligations of the Company and Executive in the event of termination of
employment subsequent to a Change of Control of the Company (as defined in
Section 2 of this Agreement).
          In order to induce Executive to continue in the employ of the Company,
this Agreement sets forth the severance benefits which the Company agrees shall
be provided to Executive in the event Executive’s employment with the Company
[or with a Successor to the Company (as defined at Section 10(a)] is terminated
subsequent to a Change of Control under the circumstances described below.
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS
CONTAINED HEREIN, THE COMPANY AND EXECUTIVE AGREE AS FOLLOWS:
          1. Certain Definitions.
               (a) “Affiliate” means a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, a specified person.
               (b) The “Effective Date” shall be the first date during the
“Change of Control Period” (as defined in Section 1(b) of this Agreement) on
which a Change of Control occurs, and, except as provided in the following
sentence, no amount shall be paid or benefits provided under this Agreement if
Executive’s employment is terminated for any reason prior to a Change of
Control. Anything in this Agreement to the contrary notwithstanding, if
Executive’s employment with the Company is terminated by the Company prior to
the date on which a Change of Control occurs, and it is reasonably demonstrated
that such termination (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control

 



--------------------------------------------------------------------------------



 



or (ii) otherwise arose in connection with or anticipation of a Change of
Control, then for all purposes of this Agreement the “Effective Date” shall mean
the date immediately prior to the date of such termination.
               (c) The “Change of Control Period” is the period commencing on
the date hereof and ending on the earlier to occur of (i) the second anniversary
of such date or (ii) the first day of the month next following Executive’s
attainment of age 65 (“Normal Retirement Date”); provided, however, that
commencing on the date one (1) year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended an additional year so as to terminate on the
earlier of (i) two (2) years from such Renewal Date or (ii) the first day of the
month next following Executive’s Normal Retirement Date, unless, at least
60 days prior to the Renewal Date, the Company shall give notice that the Change
of Control Period shall not be so extended in which event this Agreement shall
continue for the remainder of its then current term and terminate as provided
herein.
               (d) “Prorated Target Bonus” means the Target Bonus prorated for
the period beginning on the first day of the fiscal year in which occurs the
Date of Termination through the Date of Termination
               (e) “Subsidiary” means an entity (whether or not a corporation)
of which 50% or more of the voting stock in the case of a corporation, or other
equity interest having voting power in the case of an entity that is not a
corporation, is owned or controlled, directly or indirectly, by the Company.
               (f) “Target Bonus” means an amount equal to the target bonus
Executive would have received for the fiscal year that ends on or immediately
after the Date of Termination, assuming the Company achieved the target levels
for which a bonus is paid under the Company’s annual bonus plan then in effect.
               (g) “Voting Shares” means any securities of a corporation that
vote generally in the election of directors of that corporation.
          2. Change of Control. For the purpose of this Agreement, a “Change of
Control" shall mean and shall be deemed to have occurred the date on which one
of the following events occurs with respect to the Company (for the purposes of
this Section 2, the term “Company” means only Robbins & Myers, Inc.):
               (a) The Company is provided a copy of a Schedule 13D, filed
pursuant to Section 13(d) of the Securities Exchange Act of 1934 indicating that
a group or person, as defined in Rule 13d-3 under said Act, has become the
beneficial owner of 25% or more of the outstanding Voting Shares of the Company
or the date upon which the Company first learns that a person or group has
become the beneficial owner of 25% or more of the outstanding Voting Shares of
the Company if a Schedule 13D is not filed provided, in each case, such group or
person is not controlled, directly or indirectly, by persons or entities that
were, at any time this Agreement is in effect, partners, shareholders or members
of M.H.M. & Co. Ltd., an Ohio

2



--------------------------------------------------------------------------------



 



limited partnership, the Maynard H. Murch Co., Inc., or Loftis Investments, Inc.
or Affiliates of any of them;
               (b) A change in the composition of the Board such that
individuals who were members of the Board on the date two years prior to such
change (or who were subsequently elected to fill a vacancy in the Board, or were
subsequently nominated for election by the Company’s shareholders, by the
affirmative vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two year period) no longer
constitute a majority of the Board;
               (c) The consummation of a reorganization, merger, statutory share
exchange or consolidation involving the Company or any of its Subsidiaries (each
a “Business Combination”) unless, following such Business Combination, all or
substantially all of the individuals and entities that were the beneficial
owners of the Voting Shares of the Company immediately prior to the Business
Combination beneficially own, directly or indirectly, more than 60% of the then
outstanding Voting Shares of the corporation resulting from such Business
Combination in substantially the same proportions as their ownership immediately
prior to such Business Combination of the outstanding Voting Shares of the
Company; or
               (d) Shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all, or substantially all, of the Company’s assets.
          3. Agreement Not Employment Contract – Employment at Will. This
Agreement shall be considered solely as a “severance agreement” obligating the
Company to pay to Executive certain amounts of compensation in the event and
only in the event of his termination of employment after the Effective Date for
the reasons and at the time specified herein. Apart from the obligation of the
Company to provide the amounts of additional compensation as provided in this
Agreement, the Company shall at all times retain the right to terminate the
employment of Executive since the obligation of the Company to Executive shall
only be considered as an employment relationship which exists between the
Company and Executive which may be terminated at will by either party subject to
the obligation of the Company to make payment and perform its obligations as
provided in this Agreement.
          4. Termination.
               (a) Death or Disability. This Agreement shall terminate
automatically upon Executive’s death. If the Company determines in good faith
that the Disability of Executive has occurred (pursuant to the definition of
“Disability” set forth below), it may give to Executive written notice of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after the
date of such notice, provided that, within such 30-day period, Executive shall
not have returned to full-time performance of Executive’s duties. For purposes
of this Agreement, “Disability” means disability (either physical or mental)
which, at least one hundred eighty (180) days after its commencement, is
determined by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative to be total and permanent (such
agreement as to acceptability not to be withheld unreasonably).

3



--------------------------------------------------------------------------------



 



               (b) Cause. The Company has the right to terminate Executive’s
employment for Cause, and such termination shall not be a breach of this
Agreement by the Company. “Cause” means termination of employment for one of the
following reasons: (i) the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company or one of its Subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Executive by the Board or Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that Executive has failed to substantially perform his duties and such
failure is not cured within fifteen (15) days of such written notice; (ii) an
act or acts of dishonesty taken by Executive and intended to result in
substantial personal enrichment of Executive at the expense of the Company;
(iii) the willful engaging by Executive in illegal conduct or gross misconduct;
or (iv) a clearly established violation by Executive of the Company’s Code of
Conduct that is materially and demonstrably injurious to the Company. Further,
for purposes of this Section (b), no act, or failure to act, on Executive’s part
shall be deemed “willful" if done, or omitted to be done, by Executive in good
faith and with a reasonable belief that his action or omission was in the best
interest of the Company.
               (c) Good Reason. Executive’s employment may be terminated by
Executive for Good Reason, provided that Executive shall have delivered a Notice
of Termination within ninety (90) days after the occurrence of the event of Good
Reason giving rise to such termination. Good Reason shall mean the occurrence of
one or more of the following circumstances, without Executive’s express written
consent, that are not remedied by the Company within thirty (30) days of receipt
of Executive’s Notice of Termination:
                    (i) The material diminution of the rate of Executive’s
annual base salary in effect immediately prior to the Effective Date (“Base
Salary”) or material diminution of Executive’s target bonus under the Company’s
annual bonus plan in effect immediately prior to the Effective Date;
                    (ii) A material diminution of Executive’s duties or
responsibilities with the Company;
                    (iii) a material reduction in the level of benefits
available or awarded to Executive under employee and officer benefit plans and
programs (other than as part of reductions in such benefit plans or programs
affecting similarly situated employees of the Company) that would result in a
material diminution in Executive’s overall compensation; or
                    (iv) failure of the Company to comply with and satisfy
Section 10(a) of this Agreement.
               (d) Notice of Termination. Any termination by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12 of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provisions in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and

4



--------------------------------------------------------------------------------



 



circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination. The failure by Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.
               (e) Date of Termination. “Date of Termination” means the date
Notice of Termination is given by either the Company or Executive as the case
may be or any later date specified therein; provided, however, if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the effective date of
Disability, as the case may be, and in the case of a termination for Good
Reason, the Date of Termination shall be the date specified in the Notice of
Termination, which date shall not be less than thirty (30) days nor more than
forty (40) days after the Notice of Termination is given.
          5. Obligations of the Company upon Termination Following Change of
Control.
               (a) Good Reason; Termination Other Than for Cause, Disability or
Death. If, within twenty-four (24) months after the Effective Date, the Company
terminates Executive’s employment other than for Cause, Disability or death, or
if Executive terminates his employment for Good Reason:
                    (i) The Company shall pay Executive (A) his Base Salary (or
current salary then in effect if higher than his Base Salary) through the Date
of Termination, (B) any earned but unpaid bonus for any prior fiscal year of the
Company, and (C) all other unpaid amounts, if any, to which Executive is
entitled as of the Date of Termination under any compensation plan or program of
the Company, at the time such payments are due;
                    (ii) The Company shall pay to Executive an amount equal to
Executive Prorated Target Bonus as defined at Section 1;
                    (iii) The Company shall pay to Executive an aggregate amount
equal to the product of (A) the sum of (1) Executive’s Base Salary and (2) the
average annual bonus paid to Executive by the Company with respect to the three
fiscal years that immediately precede the fiscal year in which the Date of
Termination occurs (or such lesser period that Executive was employed by the
Company) and (B) the number one and a half (1.5);
                    (iv) The Company shall maintain in full force and effect,
for the continued benefit of Executive (and his spouse and/or his dependents, as
applicable) for a period of eighteen (18) months following the Date of
Termination the medical, hospitalization, and dental programs, in which
Executive (and his spouse and/or his dependents, as applicable) participated
immediately prior to the Date of Termination at the level in effect and upon
substantially the same terms and conditions (including

5



--------------------------------------------------------------------------------



 



without limitation contributions required by Executive for such benefits) as
existed immediately prior to the Date of Termination; provided, if Executive (or
his spouse) is eligible for Medicare or a similar type of governmental medical
benefit, such benefit shall be the primary provider before Company medical
benefits are provided. If Executive (or his spouse and/or his dependents) is
prohibited from continued participation in Company programs providing such
benefits due to plan limitations or governmental laws or regulations, the
Company shall arrange to provide Executive (and his spouse and/or his
dependents, as applicable) with the economic equivalent of such benefits which
they otherwise would have been entitled to receive under such plans and programs
(“Continued Benefits”). If Executive becomes reemployed with another employer
and is eligible to receive medical, hospitalization and dental benefits under
another employer-provided plan, the medical, hospitalization and dental benefits
described herein shall be secondary to those provided under such other plan
during the applicable period;
                    (v) The Company shall reimburse Executive pursuant to the
Company’s policy for reasonable business expenses incurred, but not paid, prior
to the Date of Termination;
                    (vi) All options, shares of restricted stock, performance
shares and any other equity based awards shall be and become fully vested as of
the Date of Termination and, notwithstanding any provision to the contrary in
the applicable Award Agreement, any such options may be exercised and shall not
expire until the earlier of (A) the expiration of the option term as set forth
in the Award Agreement or (B) the first annual anniversary of the Date of
Termination;
                    (vii) Executive shall be entitled to any other rights,
compensation and/or benefits as may be due to Executive following termination to
which he is otherwise entitled in accordance with the terms and provisions of
any plans or programs of the Company; and
                    (viii) The Company shall pay Executive amounts described in
this Section 5(a) as follows: (a) all amounts paid pursuant to a separate plan,
program, agreement or arrangement shall be paid as provided therein unless
specifically provided otherwise in this Section 5(a); (b) reimbursements (other
than reimbursements or benefits provided in Section 5(a)(iv)) that fit within
the exception to Code Section 409A provided in Section 1.409A-1(b)(9)(v)
(reimbursements that Executive could otherwise deduct under Code Section 162 or
Code Section 167 as business expenses incurred in connection with the
performance of services, ignoring any applicable limits based on AGI) shall be
paid within 20 days of the Date of Termination; provided, however, if any
reimbursements do not fall within that exception, such reimbursements shall be
made on the first day of the seventh calendar month following the calendar month
in which the Date of Termination occurred; (c) amounts paid to Executive
pursuant to Subsections (i), (ii), and (iii) of Section 5(b)(i) shall be paid
within 20 days of the Date of Termination; and (d) such other amounts shall be
paid in accordance with the Company’s normal payroll practices in effect on
November 9, 2007.

6



--------------------------------------------------------------------------------



 



               (b) Termination for Cause, Disability or Death or by Executive
Other than for Good Reason. If, within twenty-four (24) months after the
Effective Date, Executive’s employment is terminated for Cause, Disability,
death or by Executive other than for Good Reason:
                    (i) The Company shall pay Executive (i) his Base Salary (or
current salary then in effect if higher than his Base Salary) through the Date
of Termination, (ii) any earned but unpaid bonus for any prior fiscal year of
the Company; (iii) Executive’s Prorated Target Bonus as defined in Section 1;
and (iv) all other unpaid amounts, if any, to which Executive is entitled as of
the Date of Termination under any compensation plan or program of the Company at
the time such payments are due; provided, however, if the termination is for
Cause or by Executive other than for Good Reason, then Executive shall not be
entitled to, or paid, the items listed in clauses (ii) and (iii) of this
Section 5(b)(i);
                    (ii) The Company shall reimburse Executive pursuant to the
Company’s policy for reasonable business expenses incurred, but not paid, prior
to termination of employment, unless such termination resulted from a
misappropriation of Company funds;
                    (iii) Executive shall be entitled to any other rights,
compensation and/or benefits as may be due to Executive following termination to
which he is otherwise entitled in accordance with the terms and provisions of
any plans or programs of the Company; and
                    (iv) The Company shall pay Executive amounts described in
this Section 5(b) as follows: (a) all amounts paid pursuant to a separate plan,
program, agreement or arrangement shall be paid as provided therein unless
specifically provided otherwise in this Section 5(b); (b) reimbursements that
fit within the exception to Code Section 409A provided in Section
1.409A-1(b)(9)(v) (reimbursements that Executive could otherwise deduct under
Code Section 162 or Code Section 167 as business expenses incurred in connection
with the performance of services, ignoring any applicable limits based on AGI)
shall be paid within 20 days of the Date of Termination; provided, however, if
any reimbursements do not fall within that exception, such reimbursements shall
be made on the first day of the seventh calendar month following the calendar
month in which the Date of Termination occurred; (c) amounts paid to Executive
pursuant to Sections 5(b)(i)(ii) and (iii) shall be paid within 20 days of the
Date of Termination; and (d) such other amounts shall be paid in accordance with
the Company’s normal payroll practices in effect on November 9, 2007.
          6. No Duplication of Benefits. Notwithstanding the fact that Executive
is entitled to benefits as provided under this Agreement, if Executive is also
entitled to receive payment of benefits under a severance plan of the Company
(“Severance Plan"), and payment of benefits under this Agreement, then, such
payments due upon termination of employment of Executive shall only be paid
under this Agreement or under the Severance Plan whichever is most favorable to
Executive.

7



--------------------------------------------------------------------------------



 



          7. Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment except as specifically provided herein.
          8. Confidential Information; Ownership of Documents; Non-Competition.
               (a) Confidential Information. Executive acknowledges that he has
had, and will have, access to certain Confidential Information (as hereinafter
defined) of the Company and its Subsidiaries and Executive agrees that he will
not at any time, directly or indirectly, disclose orally or in writing or use
any Confidential Information, regardless of how it may have been acquired,
unless the disclosure or use of such Confidential Information is expressly
authorized in writing in advance by the Company, is necessary in the ordinary
conduct of Executive’s duties under this Agreement or is required by law.
“Confidential Information” means all information pertaining or relating to the
Company’s or its Subsidiaries’ business, including, but not limited to,
products, pricing, drawings and bills of materials, manufacturing and
application engineering know-how, services, strategies, customers, customer
list, customer account records, financial information, employee compensation,
marketing plans, computer software (including all operating system and system
application software) and other proprietary business information. As used
herein, Confidential Information shall not include any information which (i) is
or becomes generally known to the public other than as a result of the
disclosure or use thereof by Executive in violation of the terms of this
Agreement or (ii) is obtained by Executive from a third party who is lawfully in
possession of such information and is not subject to any obligation to refrain
from disclosing such information. Executive acknowledges and agrees that all of
the Confidential Information is and shall continue to be the exclusive
proprietary property of the Company and its Subsidiaries whether or not prepared
in whole or in part by Executive and whether or not disclosed to or entrusted to
the custody of Executive.
               (b) Removal of Documents; Rights to Products; Other Property. All
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business or its Subsidiaries’, which Executive has control over
may not be removed from the Company‘s premises without its written consent,
unless removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out his duties under this Agreement and, if
so removed, shall be returned to the Company promptly after termination of
Executive‘s employment under this Agreement.
               (c) Non-Competition Provisions.
                    (i) Executive agrees that while employed by the Company and
for the 12-month period immediately after Executive ceases to be employed by the
Company for any reason, Executive shall not, without the prior written consent
of the Company, either directly or indirectly, perform any services (whether
advisory, consulting, employment or otherwise) for, invest in or otherwise
become associated with in any capacity, any person, corporation, partnership or
other entity which engages in a Competitive Business (as defined in
Section 8(c)(ii)); provided, however, that nothing

8



--------------------------------------------------------------------------------



 



herein contained shall prevent Executive (A) from purchasing and holding for
investment less than 2% of the shares of any corporation, the shares of which
are regularly traded either on a national securities exchange or in the
over-the-counter market or (B) from providing services to any corporation,
partnership, or other entity if the Competitive Business represents less than
15% of the gross revenues of such corporation, partnership, or entity and
Executive’s services are not rendered, directly or indirectly, to the division
or subsidiary which is engaged in the Competitive Business.
                    (ii) For purposes of this Agreement, “Competitive Business”
means the design, engineering, manufacture, marketing, distribution, sale, or
servicing in the Prohibited Territory (as defined below) of (i) processing or
packaging equipment used in the pharmaceutical industry, (ii) wellhead,
drilling, recovery and transmission equipment used in the oil and gas industry,
or (iii) progressing cavity pumps, industrial mixers and agitators, or
glass-lined reactor and storage vessels used in any industry. “Prohibited
Territory” means the countries in which the Company or one of its Subsidiaries
had manufacturing, distribution facilities, or sales offices at any time that
Executive was employed by the Company.
               (d) Non-Solicitation or Hire . Executive agrees that while
employed by the Company and for the 12-month period immediately after Executive
ceases to be employed by the Company for any reason, Executive shall not,
without the prior written consent of the Company, either directly or indirectly,
solicit or attempt to solicit or induce, directly or indirectly, (i) any person
or entity who is or was a customer of the Company or its Subsidiaries while
Executive was employed by the Company for the purpose of marketing, selling or
providing to any such person or entity any services or products of the same
general type offered by or available from the Company or its Subsidiaries or
(ii) any person who was an employee of the Company or any of its Subsidiaries on
the Date of Termination to terminate such employee’s employment relationship
with the Company or its Subsidiaries in order to enter into a similar
relationship with Executive, any business which then employs Executive or to
which Executive provides any services, or any Competitive Business.
               (e) Injunctive Relief. Executive acknowledges that compliance
with the covenants and provisions in this Sections 8 is necessary to protect the
Company and that a breach of these covenants will result in irreparable and
continuing damage for which there will be no adequate remedy at law.
Accordingly, Executive agrees that in the event of any breach of said covenants
or provisions, the Company and its successors and assigns shall be entitled to
injunctive relief (including specific performance) and to such other and further
equitable relief (in addition to money damages) as is proper in the
circumstances. Executive further agrees to waive the securing or purchasing of
any bond in connection with any such remedy.
               (f) Judicial Modification .  If any court determines that any of
the covenants in Section 8, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion.  If any court determines that any of such covenants, or any
part thereof, is invalid or unenforceable because of the geographic or temporal
scope of such provision, such court shall reduce such scope to the minimum
extent necessary to make such covenants valid and enforceable.

9



--------------------------------------------------------------------------------



 



               (g) Continuing Operation. Except as specifically provided in this
Section 8, the termination of Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 8.
          9. Arbitration; Legal Fees and Expenses. The parties agree that
Executive’s employment and this Agreement relate to interstate commerce, and
that any disputes, claims or controversies between Executive and the Company
which may arise out of or relate to Executive’s employment relationship or this
Agreement shall be settled by arbitration. This agreement to arbitrate shall
survive the termination of this Agreement. Any arbitration shall be in
accordance with the Rules of the American Arbitration Association and undertaken
pursuant to the Federal Arbitration Act. Arbitration shall be held in Dayton,
Ohio unless the parties mutually agree on another location. The decision of the
arbitrator(s) shall be enforceable in any court of competent jurisdiction. The
parties agree that punitive, liquidated or indirect damages shall not be awarded
by the arbitrator(s) unless such damages would have been awarded by a court of
competent jurisdiction. Nothing in this Agreement to arbitrate, however, shall
preclude the Company from obtaining injunctive relief from a court of competent
jurisdiction prohibiting any on-going breaches by Executive of this Agreement
including, without limitation, violations of Section 8. If any contest or
dispute arises between the Company and Executive regarding any provision of this
Agreement, the Company shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute,
except that the Company shall not be obligated to pay any legal fees or expenses
incurred by Executive in any contest in which the trier of fact determines that
the Executive’s position was frivolous or maintained in bad faith. Such
reimbursement shall be made as soon as practicable following the final,
non-appealable resolution of such contest or dispute to the extent the Company
receives reasonable written evidence of such fees and expenses.
          10. Agreement Binding on Successors.
               (a) Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, sale, transfer of stock, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place. As used in this Agreement, “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets (by merger,
purchase or otherwise as provided in this Section 10(a)) which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
               (b) Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits under this Agreement, which may be transferred
only by designation of a beneficiary in accordance with this Section 10(b) or by
will or the laws of descent and distribution. Upon Executive’s death, this
Agreement and all rights of Executive under this Agreement shall inure to the
benefit of and be enforceable by Executive’s beneficiary or beneficiaries,
personal or legal representatives, or estate, to the extent any such person
succeeds

10



--------------------------------------------------------------------------------



 



to Executive’s interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable under this Agreement following Executive‘s death by giving
the Company written notice thereof in a form acceptable to the Company. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s). If
Executive should die following his Date of Termination while any amounts would
still be payable to him under this Agreement if he had continued to live, all
such amounts unless otherwise provided shall be paid in accordance with the
terms of this Agreement to such person or persons so appointed in writing by
Executive, or otherwise to his legal representatives or estate.
          11. Savings Clause.
               (a) Limitation on Payments. Sections 280G and 4999 of the Code
impose a 20% excise tax on excessive compensation received by, and deny a
deduction to the Company for the amount of excess compensation paid to,
employees who are officers, shareholders or highly compensated individuals as a
result of a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the Company’s assets (a “Change in
Control”). In general, payments to an individual that are contingent on a Change
in Control will not be treated as excessive if such payments are less than three
(3) times the average annual compensation received by such individual over the
five (5) years preceding the Change in Control. The provisions that follow are
designed to maximize the amounts payable to Executive under this Agreement in
the event of a Change in Control, taking into consideration the possible
application of the foregoing Code provisions.
               (b) Notwithstanding anything in this Agreement to the contrary,
in the event that it is determined that any payment by the Company to Executive
or for Executive’s benefit, whether paid or payable pursuant to the terms of
this Agreement or otherwise, would be taxable because of Section 4999 of the
Code, then the aggregate present value of amounts payable to Executive or for
Executive’s benefit pursuant to this Agreement shall be reduced to the Reduced
Amount unless Section 11(c) below applies. For purposes of this subparagraph,
the “Reduced Amount” shall be defined as an amount expressed in present value
which maximizes the amounts payable pursuant to this Agreement without causing
any such payments to be taxable to Executive because of Section 4999 of the
Code.
               (c) If the Net After Tax Benefit of all amounts payable to
Executive pursuant to this Agreement exceeds the Net After Tax Benefit of the
Reduced Amount, then this Section 11 shall not apply to limit any amount payable
to Executive. “Net After Tax Benefit” means the amount payable to Executive or
for Executive’s benefit pursuant to this Agreement (whether the Reduced Amount
or the full amounts payable to Executive under this Agreement), less the sum of
(i) the amount of federal income taxes payable with respect to such amounts and
(ii) the amount of excise taxes payable on such amounts pursuant to Section 4999
of the Code, if any. For purposes of this Section 11(c), federal income taxes
payable in respect of future payments shall be those prescribed by the Code at
the time the calculation is made for the periods in which the same shall be
payable.

11



--------------------------------------------------------------------------------



 



               (d) An initial determination as to whether any reduction in
payments and benefits is necessary in order to comply with Section 11(b) above
and, if so, the calculation of the Reduced Amount shall be made by the Company
and furnished to Executive in writing within seven (7) days following the date
of the Change of Control of the Company. From time to time thereafter as
necessary and, in any event, upon termination of Executive’s employment, the
Company shall re-examine its determination and recalculate the Reduced Amount
and promptly furnish information with respect to the same to Executive in
writing. The Company’s determination and its calculation of the Reduced Amount
following the termination of Executive’s employment will be final and binding
upon Executive unless Executive notifies the Company within eight (8) days after
Executive receives the Company’s determination and calculation that Executive
disputes the same. Within ten (10) days after Executive so notifies the Company,
Executive shall deliver to the Company a statement of the basis for Executive’s
opinion as to whether any reduction in payments and benefits is necessary,
pursuant to Section 11(b) above and, if so, Executive’s calculation of the
Reduced Amount. If, within ten (10) days after the Company receives such
statement, the Company and Executive are unable to agree as to whether any
reduction is necessary or as to the calculation of any amounts under this
Section 11, then the Company and Executive shall, within three (3) days
thereafter, choose a nationally recognized accounting firm to resolve any such
dispute. Such accounting firm’s determination shall be made promptly and
delivered to the Company and Executive within twenty (20) days of its
appointment and shall be final and binding on the parties. All costs incurred in
connection with the accounting firm’s determination shall be borne by the
Company.
               (e) To the extent that a determination and calculation of the
Reduced Amount becomes final and binding in accordance with Section 11(d) and a
reduction in payments and benefits is necessary, then the reduction shall occur
in the following order: (i) cash payments; (ii) cancellation of accelerated
vesting of performance-based equity awards, if any (based on the reverse order
of the date of grant); (iii) cancellation of accelerated vesting of other equity
awards, if any (based on the reverse order of the date of grant); and
(iv) reduction of welfare benefits.
               (f) Pending a final and binding determination and calculation of
the Reduced Amount in accordance with this Section 11, Executive shall have the
right to require the Company to pay to Executive all or any undisputed portion
of the Reduced Amount, as determined and calculated by the Company, that would
be then due and payable to Executive pursuant to this Agreement. Such payment
shall be made within two (2) days after the date of receipt of notice from
Executive requesting such payment.
               (g) The Company shall pay to Executive or for Executive’s benefit
that portion of the Reduced Amount which is then due and payable (less any
amount previously paid pursuant to Section 11(f) above) within fifteen (15) days
after the date upon which any determination and calculation of the Reduced
Amount becomes final and binding in accordance with Section 11(d) above. The
balance of the Reduced Amount shall be paid promptly as the same becomes due and
payable under this Agreement.
               (h) In the event that the Internal Revenue Service or a court of
competent jurisdiction makes a final determination that any payments to
Executive under this

12



--------------------------------------------------------------------------------



 



Agreement are taxable to Executive pursuant to Section 4999 of the Code, and
such payments should not have been made under the terms of Sections 11(b) and
(c) hereof (such taxable payments and benefits being referred to hereinafter as
an “Overpayment”) or in the event that the Code shall be amended or final
regulations thereunder adopted and, as a result thereof, payments or benefits
previously made to Executive under this Agreement should not have been made
under the terms of Sections 11(b) and (c) and are thus recharacterized as an
Overpayment, the amount of such Overpayment shall be treated for all purposes as
a loan to Executive which shall be repayable by Executive within thirty
(30) days after demand by the Company, together with interest at the applicable
federal rate specified for a demand loan in Section 7872(f)(2) of the Code,
compounded semiannually. The foregoing provision relating to Overpayments shall
be applicable notwithstanding previous compliance by the Company and Executive
with the requirements of this Section 11; provided, however, that no such
Overpayment shall be repaid by Executive to the Company if and to the extent
that, despite making such repayment, the amount which is subject to taxation
under Section 4999 of the Code would not be reduced.
          12. Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
At his last known address evidenced on the
Company’s payroll records.
If to the Company:
Robbins & Myers, Inc.
51 Plum Street, Suite 260
Dayton, OH 45440
Attention: President and Chief Executive Officer
or to such other address as any party may have furnished to the others in
writing in accordance with this Agreement, except that notices of change of
address shall be effective only upon receipt.
          13. Withholding. All payments and benefits hereunder shall be subject
to any required withholding of federal, state and local taxes pursuant to any
applicable law or regulation.
          14. Compliance with Code Section 409A. It is intended that the
payments and benefits provided under this Agreement shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). This Agreement shall be
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified

13



--------------------------------------------------------------------------------



 



in a manner that would result in the imposition of an additional tax under
Section 409A of the Code upon Executive.
          15. Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless agreed to in writing and signed by Executive and by a
duly authorized officer of the Company. No waiver by either party of any breach
by the other party of any condition or provision of this Agreement shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. The respective rights and obligations of the
parties under this Agreement shall survive Executive’s termination of employment
and the termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Ohio without regard to its conflicts of law principles.
          16. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
          17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          18. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
          19. Entire Agreement. Except as provided elsewhere herein, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect of such subject matter.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first above written.

            ROBBINS & MYERS, INC.
      By:           Peter C. Wallace, President and Chief        Executive
Officer     

         
 
  EXECUTIVE    
 
       
 
 
 
   

15